DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on February 24th 2022 has been entered. Claims 22, 25 and 28 have been amended and claims 1 - 21 have been cancelled. Claims 22 - 30 are currently pending.

Response to Arguments
35 U.S.C. §103
3.	Applicant's arguments, see Remarks pp. 7 - 8, filed February 24th 2022, with
respect to the rejections of claims 22 - 30 under 35 U.S.C. §103 have been fully
considered but they are persuasive.
Applicant argues that the combined reference of Yakhnenko and Adams do not fully disclose the amendment to independent claims 22, 25 and 28. Dependent claims 23, 24, 26, 27 and 29 and 30 inherit the same observation 
Examiner respectfully agrees  
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Wada et al., (United States Patent Publication Number 20120011172) hereinafter Wada

Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 22, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yakhnenko et al., (United States Patent Number 10331706) hereinafter Yakhnenko, in view of Mark Adams (United States Patent Number 7058861) hereinafter Adams in further view of Wada et al., (United States Patent Publication Number 20120011172) hereinafter Wada
Regarding claim 22 Yakhnenko teaches a method (one or more methods Col 13 ln 50) implemented by a computer processor (processor Col. 6 ln 37) for reconciling data in data sources; (Figs. 6 and & reconciled data graphs Col. 5 ln 37 - 41) the method comprising: identifying, (identify Col. 10 ln 25) by the computer processor, (processor Col. 6 ln 37) determining, (determining Col. 12 ln 11) by the computer processor, (processor Col. 6 ln 37) finding, (finding Col. 12 ln 53) by the computer processor, (processor Col. 6 ln 37) initiating, (begin Col. 12 ln 14) by the computer processor, (processor Col. 6 ln 37)  the data reconciliation process (Figs. 6 and & reconciled data graphs Col. 5 ln 37 - 41) by merging data from the data record (Fig. 7, (720) merging reconciled data graphs Col. 12 ln 38) into an initial reconciled data record for the resource; (first reconciled data graph Col. 12 ln 26) and preparing, (providing Col. 13 ln 29) by the computer processor, (processor Col. 6 ln 37) a final reconciled data record for the resource (target data graph Col. 12 ln 58) by further reconciling data from  other data sources amongst the identified data sources (finding new entities to complete the target data graph from older documents Col. 12 ln 53 – 54) by traversing the other datasources (grouping Col. 12 ln 16) using a single pass to collect data (single pass clustering Col. 12 ln. 19) from the other data sources, (other sources Col. 7 ln 35) into the initial reconciled data record (first reconciled data graph Col. 12 ln 26)
Yakhnenko does not fully disclose categorized as being creative data sources  and additive data sources, data sources that contain data records referencing a resource; whether each of the identified data sources is a creative data source  based on  a data record referencing the resource whose existence is confirmed on a network or an additive data source  based on the  data record referencing the resource whose existence is not confirmed on the network; when all of the identified data sources are additive data sources, terminating, a data reconciliation process; when all of the identified data sources are not additive data sources, a first creative data source amongst the identified data sources; in the first creative data source; without pre-processing the data from the other data sources
Adams teaches categorized as being creative data sources  (confirmed resource Col. 6 ln 7) and additive data sources, (unconfirmed resource Col. 8 ln 14) data sources (confirmed resource Col. 6 ln 7) (unconfirmed resource Col. 8 ln 14) that contain data records (captured address parameters Col. 6 ln 3)  referencing a resource; (network element Col. 7 ln 34) whether each of the identified data sources is a creative data source  (confirmed resource Col. 6 ln 7) based on  a data record referencing the resource whose existence is confirmed on a network (A resource moves
to the confirmed state when and if evidence from an audit method validates the existence and configuration of the resource in the network model. Col. 8 ln 23 - 26) or an additive data source (unconfirmed resource Col. 8 ln 14) based on the  data record referencing the resource whose existence is not confirmed on the network; (whenever the configuration of a resource in the network model changes or is unknown, the unconfirmed state is set. Col. 8 ln 15 – 17) when all of the identified data sources are additive data sources, (For example, when resources are newly installed, they are
placed in the unconfirmed state by default. Col. 10 ln 42 – 44) terminating, a data reconciliation process; (the reconciliation process ends as shown in box 26. Col. 10 ln 55 – 56) when all of the identified data sources are not additive data sources, (confirmed resource Col. 6 ln 7) (suspect resource Col. 9 ln 26) a first creative data source (confirmed resource Col. 6 ln 7) amongst the identified data sources; (confirmed resource Col. 6 ln 7) (suspect resource Col. 9 ln 26) (unconfirmed resource Col. 8 ln 14) in the first creative data source (confirmed resource Col. 6 ln 7)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yakhnenko to incorporate the teachings of Adams whereby   categorized as being creative data sources  and additive data sources, data sources that contain data records referencing a resource; whether each of the identified data sources is a creative data source  based on  a data record referencing the resource whose existence is confirmed on a network or an additive data source  based on the  data record referencing the resource whose existence is not confirmed on the network; when all of the identified data sources are additive data sources, terminating, a data reconciliation process; when all of the identified data sources are not additive data sources, a first creative data source amongst the identified data sources; in the first creative data source. By doing so the reconciliation process can be a fully automated process that does not eliminate the availability of the audited systems or degrade the performance of
the systems. Adams Col. 3 ln 31 – 33
	Wada teaches without pre-processing the data (Fig. 3, unprocessed information i.e. configuration information on which the reconciliation process has not yet been performed by the reconciliation executing unit 113 ()  from the other data sources (Fig. 3, (101) Federated Configuration Management Database “FCMDB” [0056]) such as “other data sources”
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yakhnenko in view of Adams to incorporate the teachings of Wada wherein without pre-processing the data. By doing so the operation executing unit 111 judges whether o refers to an "addition" (step S203). The "addition" refers to, for example, an operation to perform a reconciliation process on a CI that is stored in the unprocessed information storage area 122 and has not yet been reconciled and to register the reconciled CI into the reconciled information storage area 121. Wada [0122]
Claims 25 and 28 correspond to claim 22 and are rejected accordingly.

Claims 23, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yakhnenko et al., (United States Patent Number 10331706) hereinafter Yakhnenko, in view of Mark Adams (United States Patent Number 7058861) hereinafter Adams, in view of Wada et al., (United States Patent Publication Number 20120011172) hereinafter Wada and in further view of Ghatage et al., (United States Patent Publication Number 20170039553)
Regarding claim 23 Yakhnenko in view of Adams and in further view of Wada teaches the method as in claim 22.
Yakhnenko as modified further teaches  wherein merging the data comprises merging the data (Fig. 7, (720) merging reconciled data graphs Col. 12 ln 38) that determine attributes to select (selecting a determinative predicate from
the tuples in the cluster Col. 3 ln 37 – 38) from the other data sources (other sources Col. 7 ln 35) to include in the initial reconciled data record  (first reconciled data graph Col. 12 ln 26)
	Yakhnenko does not fully teach according to a set of reconciliation rules of precedence
Ghatage teaches according to a set of reconciliation rules of precedence (The matching engine 158 may determine matches by sequentially applying the reconciliation rules. For example, the reconciliation rules may be ordered by priority [0065])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yakhnenko in view of Adams and Wada to incorporate the teachings of Ghatage whereby according to a set of reconciliation rules of precedence. By doing so reconciliation rules specified by a particular profile may be used. Ghatage [0007]
Claims 26 and 29 correspond to claim 23 and are rejected accordingly.

Claims 24, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yakhnenko et al., (United States Patent Number 10331706) hereinafter Yakhnenko, in view of Mark Adams (United States Patent Number 7058861) hereinafter Adams, in view of Wada et al., (United States Patent Publication Number 20120011172) hereinafter Wada and in further view of (Li et al., (United States Patent Publication Number 20160012098) hereinafter Li
Regarding claim 24  Yakhnenko in view of Adams and in further view of Wada teaches the method as in claim 22.
Yakhnenko as modified further teaches  wherein further reconciling the data from the other data sources (Fig. 7, (705) reconciled data graphs by grouping Col. 12 ln 17)
	Yakhnenko does not fully disclose is done one data source-by one data source.
	Li teaches is done one data source-by one data source (Step 604
begins scanning the subspace to reconcile, e.g., sequentially selecting hashes one at a time, and looking for a matching hash in the index (step 606). [0068])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yakhnenko in view of Adams and Wada to incorporate the teachings of Li whereby is done one data source-by one data source. By doing so If no matching hash is found (step 608), then the next hash is selected and the process repeats (step 614) until this subspace has been reconciled. Li [0068].
Claims 27 and 30 correspond to claim 24 and are rejected accordingly.

Conclusion
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

7. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166